Title: To George Washington from Major General Lafayette, 25 March 1778
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George



dear General
Albany the 25th march 1778

how happy I have been in receiving your excellency’s favor of the tenth present I hope you’l be convinc’d by the knowledge of my tender affection for you—I am very sensible of that goodness which trys to dissipate my fears about that ridiculous canadian expedition—at the present time we know which was the aim of the honorable board, and for which project three or four men have rush’d the country into a great expense, and risked the reputation of our arms, and the life of many hundred men, had the general your deceived friend been as rash and foolish as they seem to have expected—oh american freedom what schall become of you, if you are in such hands!
I have the pleasure to inform you that a scouting party of twenty men gone from bennington to shelbon on lake champlain, having taken post there, was attacked in an house by a british officer at the head of forty five men british and indians sent on purpose of taking our party who after a brave defense sallied out, and routed the ennemy—they kill’d five men and took six prisonners and fourteen stand of arms—among the prisonners two are wounded but four are in condition of being exchang’d for the same number made lately prisonner—general Stark and lietn. Colonel Safford who gave me that intelligence desire me both to obtain from your excellency that exchange which they seem to have much at heart.
I have receiv’d a letter from the board and A resolve of Congress by which You are direct’d to recall me and the baron de kalb whose presence is deem’d absolutely necessary to your army—I believe this of general Connway is absolutely necessary in albany and he has receiv’d orders to stay there, what I have no objection to as nothing perhaps will be done in this quarter but some disputes of indians and torys—however you know I have wrote to Congress and as soon as theyr leave of staying there will come, I schall let Connway have the command of these few regiments and I schall immediately join my respectable friend—but till I will have receiv’d instructions for leaving that place from yourself I schall stay as powerful commander in chief as if never Congress had resolv’d my presense absolutely necessary for the grand army.

if you mean to recall hazen’s regiment I advise you to take in exchange this of ganzewort of fort schuyller, or this of wanschoys of Sconectady because they are much better on every respect—I think your excellency schould order down the arms and ammunition of this quarter without loss of time for reasons obvious.
Since your last letter I have given up the idea of new york and my only desire is to join you—the only condition I have made in coming here, and the only favor I have asked to all the protestations of gratefulness of your commissioners in france, has been not to be under any orders but those of general washington—I seem to have had some suspicion of our future friendship, and what I have done out of esteem and respect for your excellency’s name and reputation, I schould do now out of mere love for general washington himself.
I am glad to hear general greene is quarter master general—it is very interesting to have there an honest man and a friend of yours—but I feel the greatest pain not to hear any thing about reinforcements—what can you do, with an handfull of men? I think those gentlemen below are quite mad—and my poor division whom I was so desirous of instructing, cloathing, managing myself in the winter, whom I was told I schould find six thousand strong for the oppening of the Campaign! do’nt your excellency think that I could recruit a little in general greene’s division now that he is quarter master general—by that promotion I find myself very proud to be the third officer of your army.
inclos’d I have the honor to send a resignation of an officer who dislikes the service. With the greatest respect and affection I have the honor to be Your excellency’s the Most obedient humble servant

the Marquis de lafayette

